DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (a removable shoe cover) and Species 2 (depicted in Figs. 6A-6Band 7-15) in the reply filed on November 17, 2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2022.
Claims 1-13 are presented for examination below.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
“A removable shoe cover for a shoe comprising…” (claim 1) should read “A removable shoe cover for a shoe, the removable shoe cover comprising…” to enhance clarity
“the outer surface of the shoe cover” (claim 1) should read “the outer surface of the bottom part,” to enhance clarity and to maintain consistent antecedent basis
“the contour of the underside of the shoe” (claim 1) should read “a contour of the underside of the shoe,” to enhance clarity and to maintain consistent antecedent basis
“the contour of the sole and the shank the shoe” (claim 1) should read “a contour of the sole and the shank of the shoe,” to enhance clarity and to maintain consistent antecedent basis
“to follow [a] contour of the underside of the shoe, including [a] contour of the sole and the shank [of] the shoe” (claim 1) should read “to follow [a] contour of the underside of the shoe, including [a] contour of the sole and the shank [of] the shoe, when the shoe cover is wrapped around the shoe,” to enhance clarity
“a ground contact portion configured to contact the ground and grip a surface” (claim 1) should read “a ground contact portion configured to contact and grip a ground surface,” to enhance clarity and reduce redundancy
“the inner surface of the shoe cover” (claim 1) should read “the inner surface of the bottom part,” to enhance clarity and to maintain consistent antecedent basis
“the shape and size of the outer surface” (claim 6) should read “a shape and a size of the outer surface,” to enhance clarity and to maintain consistent antecedent basis
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the gripping insert is positioned along the sole of the shoe configured for contact with the ground when worn.” The limitation is indefinite, as it is unclear which structure (e.g., the gripping insert or the sole) is recited to be “configured for contact with the ground when worn.” It is also unclear how either the gripping insert or the sole can be configured to contact the ground when worn, since the gripping insert is on the inside of the shoe cover, and the shoe cover presumably covers the shoe sole when the assembly is in use. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the gripping insert is positioned along the sole of the shoe when the shoe cover is wrapped around the shoe.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. See the limitation “an attachment means” in claim 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 (regarding claim 10, as best as can be understood), are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,959,482. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 10,959,482 anticipate each and every limitation of claims 1-13 of the pending application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 (regarding claim 10, as best as can be understood), are rejected under 35 U.S.C. 103 as being unpatentable over Reiff (US PG Pub 2015/0000165) in view of Liebmann et al. (herein Liebmann)(US Patent No. 3,221,421), further in view of Richards (US Patent No. 2,142,981).
Regarding claim 1, Reiff discloses a removable shoe cover (1100) for a shoe (see Figs. 11A-11C) comprising: 
a material (portion of 1104 covering upper and heel portions of shoe 1102, see paragraphs 0055, 0058, 0082) configured to removably wrap around the shoe (1102) and sized and shaped to the shoe so as to lay flat against the shoe when wrapped around the shoe (see Figs. 11A-11C, and paragraphs 0055 and 0082);
a bottom part (bottom portion of 1104 as seen in annotated Fig. 11C) configured to cover an underside of the shoe, the underside of the shoe including each of a sole and a shank of the shoe (see Figs. 11A-11C and paragraphs 0055-0058 and 0082, note that an equivalent shoe 102 is shown more clearly in Fig. 1C), the bottom part, when wrapped around the shoe, having an outer surface facing away from the underside of the shoe and an inner surface facing toward the underside of the shoe (see annotated Figs. 11B-11C); and
a hole configured for a lift of a heel of the shoe to pass through (see annotated Figs. 11B-11C and related Figs. 1B-1C, and paragraphs 0043 and 0082; Reiff discloses wherein heel pad 1152 is optional, thus leaving a hole configured to allow the lift of shoe 1102 to pass through).

    PNG
    media_image1.png
    813
    767
    media_image1.png
    Greyscale

Reiff further discloses a sole piece (1150) coupled to the outer surface of the shoe cover and extending to cover the outer surface of the bottom part and to follow the contour of the underside of the shoe (see Figs. 11C and paragraph 0082), the sole piece having a ground contact portion (1150) configured to contact the ground and grip a surface (e.g., a ground surface, see Fig. 11C and paragraphs 0063-0064 and 0082), but fails to disclose wherein the sole piece extends to cover both the contour of the sole and the shank of the shoe. Instead, Reiff discloses wherein the sole piece (1150) only covers the sole of the shoe, without covering the shank (see at least Fig. 11C).
However, Reiff further discloses wherein the sole piece may be dimensioned larger or smaller as desired (see paragraph 0063), and also discloses in an alternate embodiment (see Fig. 6 and paragraph 0076) a shoe cover (600) with a sole piece (650) that is coupled to a bottom surface (bottom surface of 606) of the upper piece (604 & 606) and configured to grip surfaces as the wearer uses the shoe cover (see paragraph 0076), wherein the sole piece extends along the entire outer surface of the bottom part continuously from a toe portion to a heel portion of the shoe (see Fig. 6).
Furthermore, Liebmann teaches wherein it is well-known in the art to provide a removable high heel shoe cover (11) for a high heeled shoe (10) with a sole piece (12, 13, 14) comprising a sole member (12), a shank portion (13), and a breasting member (14) all integrally formed (see Figs. 2-3 and column 2, lines 22-31) such that the integral sole piece (12, 13, 14) extends to cover the contour of the underside of the shoe, including the contour of the sole and the contour of the shank (see Figs. 1-3 in combination; sole member 12 covers the contour of the sole of shoe 10, while shank portion 13 covers the contour of the shank of shoe 10). A continuous sole piece would add provide increased protection against abrasion or punctures to the entire bottom surface of the high heel shoe cover (instead of just the ground-contacting portions), thus increasing product durability and wearer safety, and also add to the decorative effect of the shoe cover (see column 1, lines 10-64).
Therefore, based on Liebmann’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the sole piece of Reiff's shoe cover to cover and follow the contour of the sole and the shank of the shoe; as doing so would add provide increased protection against abrasion or punctures to the entire bottom surface of the high heel shoe cover (instead of just the ground-contacting portions), thus increasing product durability and wearer safety, and also add to the decorative effect of the shoe cover.
Reiff also fails to disclose a gripping insert configured to be positioned between the sole of the shoe and the inner surface of the shoe cover and to contact the sole of the shoe when the shoe cover is wrapped around the shoe.
However, Richards teaches a shoe cover for a raised heel shoe (see Figs. 1-2 and page 1, column 1, lines 1-50) including a rubber insert (14) configured to be positioned between the sole of the shoe and the inner surface of the bottom part of the shoe cover (inner surface of 5) and to contact the sole of the shoe when the shoe cover is wrapped around the shoe (see page 2, column 1, line 47 – column 2, line 4), to prevent the bottom part of the shoe cover from being cut by the bottom edges of the sole of the wearer’s shoe, and to serve as a cushion for the ball of the wearer’s foot (see page 2, column 1, line 47 – column 2, line 4). 
Therefore, based on Richards’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Reiff’s shoe cover to include a rubber insert configured to be positioned between the sole of the shoe and the inner surface of the shoe cover and to contact the sole of the shoe when the shoe cover is wrapped around the shoe, as doing so would prevent the bottom part of the shoe cover from being cut by the bottom edges of the sole of the wearer’s shoe, and to serve as a cushion for the ball of the wearer’s foot.
Regarding the phrase “gripping insert,” Richards teaches an insert made of rubber (see page 2, column 1, line 47 – column 2, line 4), a material which is known to have some degree of non-slip/gripping properties. Thus, Richards teaches a rubber insert that is capable of being used as a gripping insert. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).


Regarding claim 2, the modified shoe cover of Reiff (i.e., Reiff in view of Liebmann and Richards) is further disclosed wherein the shoe cover (1100 of Reiff) includes a seam (1140 of Reiff) on the bottom part (see Fig. 11C and paragraph 0082 of Reiff), the sole piece (1150 of Reiff) configured to cover at least a portion of the seam (see Fig. 11C of Reiff).

Regarding claim 3, the modified shoe cover of Reiff (i.e., Reiff in view of Liebmann and Richards) is further disclosed wherein the sole piece (1150 of Reiff) is coupled to the bottom part (see Fig. 11C of Reiff) using an attachment means (interpreted under 35 U.S.C. 112(f) to include adhesive, stitching, another attachment means, or a combination thereof, see paragraph 0054 of the instant specification; see paragraphs 0063-0064 and 0082 of Reiff).

Regarding claim 4, the modified shoe cover of Reiff (i.e., Reiff in view of Liebmann and Richards) is further disclosed wherein the attachment means includes glue (see paragraphs 0063-0064 and 0082 of Reiff).

Regarding claim 5, the modified shoe cover of Reiff (i.e., Reiff in view of Liebmann and Richards) is further disclosed wherein the sole piece (1150 of Reiff) comprises rubber (see paragraphs 0063 and 0082 of Reiff).

Regarding claim 6, the modified shoe cover of Reiff (i.e., Reiff in view of Liebmann and Richards) is further disclosed wherein the sole piece (12, 13, 14 of Liebmann) matches the shape and size of the outer surface of the bottom part of the shoe cover (see Fig. 11C of Reiff and Figs. 1-3 and column 2, line 22 – column 3, line 31 of Liebmann).

Regarding claim 7, the modified shoe cover of Reiff (i.e., Reiff in view of Liebmann and Richards) is further disclosed wherein the shoe cover (1100 of Reiff) comprises a seam (left portion of 1140 as seen in Fig. 11C of Reiff) along a back counter of the shoe cover (see Fig. 11A and annotated Figs. 11B-11C of Reiff).

Regarding claim 8, the modified shoe cover of Reiff (i.e., Reiff in view of Liebmann and Richards) is further disclosed wherein the shoe cover (1100 of Reiff) comprises an upper portion and a heel cover portion (see annotated Figs. 11A-11B of Reiff below).

    PNG
    media_image2.png
    706
    824
    media_image2.png
    Greyscale


Regarding claim 9, the modified shoe cover of Reiff (i.e., Reiff in view of Liebmann and Richards) is further disclosed wherein the upper portion and the heel cover portion are fabricated of a same material (see paragraphs 0058 and 0082 of Reiff).

Regarding claim 10, the modified shoe cover of Reiff (i.e., Reiff in view of Liebmann and Richards) is further disclosed wherein the gripping insert (14 of Richards) is positioned along the sole of the shoe configured for contact with the ground when worn (see Figs. 1-3 and page 2, column 1, line 47 – column 2, line 4 of Richards, and rejection under 35 USC 112(b) above; gripping insert 14 is sized, positioned, and configured to be positioned along at least a portion of the sole of the shoe).

Regarding claim 11, the modified shoe cover of Reiff (i.e., Reiff in view of Liebmann and Richards) is further disclosed wherein the gripping insert (14 of Richards) is made of a non-slip material (see page 2, column 1, line 47 – column 2, line 4 of Richards, and note in rejection of claim 1 above; Richards teaches wherein the insert 14 is made of rubber, a material which is known to have some degree of non-slip/gripping properties).

Regarding claim 12, the modified shoe cover of Reiff (i.e., Reiff in view of Liebmann and Richards) is further disclosed wherein the non-slip material is rubber (see page 2, column 1, line 47 – column 2, line 4 of Richards).

Regarding claim 13, the modified shoe cover of Reiff (i.e., Reiff in view of Liebmann and Richards) is further disclosed wherein the gripping insert (14 of Richards) is sized to cover the sole of the shoe (see Figs. 1-3 and page 2, column 1, line 47 – column 2, line 4 of Richards; gripping insert 14 is sized, positioned, and configured to cover at least a portion of the sole of the shoe).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Rolle et al. (herein Rolle)(US Patent No. 9,635,900) teaches a shoe cover for a shoe, the shoe cover including a stretchable material with a bottom part, a sole piece covering an outer surface of the bottom part and following the contour of an a sole and a shank of the shoe, and an insert configured to be positioned between the sole of the shoe and the inner surface of the bottom part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732